Citation Nr: 0109742	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured pelvis.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from August 1980 to September 
1983.  The veteran subsequently served in the Army Reserves.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the RO.  

The veteran has raised the issues of service connection for a 
left knee disability, a thigh disability, an elbow 
disability, and a psychiatric disorder.  The Board refers 
these issues to the RO for proper action.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The record reflect that on May 17, 1991, the veteran was 
involved in an accident when she was walking between two 
parked trucks and another vehicle struck one of the trucks, 
which pinned her between the two trucks where she had been 
walking.  One of the trucks had to be put in reverse in order 
to extricate her.  Thereafter, she was transported by 
ambulance to the emergency room of Genesee Memorial Hospital 
where she was treated for a fracture of the left pelvis, a 
crush injury to the left thigh, and a Grade 2 medical 
collateral ligament injury to the left knee.  

Currently, the veteran maintains that she has residual 
disability to the left knee and low back due to the accident.  
In addition, she maintains that she has other residual 
disabilities due to the accident which had been referred to 
the RO for adjudication.  The appellant asserts that she was 
with her Army Reserve Unit when this accident occurred.  She 
contends that the Reserves Unit was enroute to the two-week 
Summer training camp when they stopped at a rest station.  
She was walking between the two Army Reserves trucks when the 
accident occurred.  She does not have a copy of her orders 
for that Reserves period because it was in the pocket of her 
clothing which was cut off of her in the hospital.  In 
addition, she does not have a copy of any line of duty 
accident report or any other official personnel report.  

A December 1997 VA examination indicated that the veteran 
does in fact have degenerative joint disease of the pelvis 
and the lumbosacral spine secondary to the trauma the veteran 
described above.  

The record shows that he veteran had active service from 
August 1980 to September 1983.  This has been verified by the 
National Personnel Records Center (NPRC) even though there is 
no DD Form 214 of record.  In addition, a review of the 
service medical records shows that the veteran was in the 
Army Reserves after her discharge from active duty in 1983, 
but the most recent records are dated in 1987.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131; 38 C.F.R. § 3.6.  

Any individual who is disabled or dies from an injury 
incurred while proceeding directly to or returning directly 
from authorized inactive duty training is deemed to have been 
on inactive duty training at the time such injury was 
incurred.  In determining whether the individual was disabled 
or died from an injury so incurred, VA shall take into 
account the hour on which the individual began the travel, 
the hour on which such individual was scheduled to arrive for 
duty, the method of travel, the itinerary, the manner in 
which the travel was performed, and the immediate cause of 
disability or death.  Whenever any claim is filed alleging 
that the claimant is entitled to benefits by these 
provisions, the burden of proof shall be on the claimant.  38 
U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e); see also 38 C.F.R. § 
3.6(d)(4) (inactive duty training generally includes duty 
performed by a member of the National Guard of any state).  

In light of the foregoing, the Board finds that further 
action should be taken by the RO with the Department of the 
Army and any other official service department necessary to 
verify whether the veteran was on Reserves duty to perform 
inactive duty for training when the accident noted above 
occurred to include a determination of whether the accident 
occurred while the veteran was proceeding directly to 
authorized inactive duty training.  The veteran has indicated 
that she was in the 429 Engineer Battalion out of Belle 
Vernon.  

The Board notes that the claims of service connection for 
pelvis and back disabilities were denied as not well-
grounded.  The Board also points out that in light of the 
recent amendment to 38 U.S.C.A. § 5107, noted above, there is 
no longer a legal requirement that a claim be "well-
grounded" before it can be adjudicated on the merits.  
Hence, on remand, the claims should be adjudicated on the 
merits.  These actions should be accomplished by the RO, in 
the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should contact the Department 
of the Army and any other official entity 
necessary to verify whether the veteran 
was on Reserves duty to perform inactive 
duty for training when the May 17, 1991 
accident occurred, to include a 
determination of whether the accident 
occurred while the veteran was proceeding 
directly to authorized inactive duty 
training.  The veteran has indicated that 
she was in the 429 Engineer Battalion out 
of Belle Vernon.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied..

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for pelvis and low 
back disabilities on the merits in light 
of all pertinent evidence of record and 
legal authority, to specifically include 
that cited to herein.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If any benefit requested by the 
veteran continues to be denied, she and 
her representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




